United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 17, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41449
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

TAJ RAMEL LEE,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 4:04-CR-164-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and OWEN, Circuit Judges.

PER CURIAM:*

     Taj Ramel Lee appeals his conviction and sentence for being

a convicted felon in possession of a firearm.    He argues that the

district court erred by denying his motion to suppress and that

the evidence was not sufficient to support his conviction.

     Lee argues that his warrantless arrest for evading arrest

was not supported by probable cause.     Evidence presented at the

suppression hearing established that Paris, Texas, narcotics

investigators attempted to stop Lee for several traffic


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-41449
                                  -2-

violations.   However, when the investigators activated their

unmarked patrol car’s emergency lights and sounded its air horn,

Lee continued to drive.    The district court did not err in

determining that the investigators reasonably believed that Lee

violated the law by evading arrest.     See United States v.

Brigham, 382 F.3d 500, 506 n.2, 508 (5th Cir. 2004) (en banc);

see also TEX. PEN. CODE § 38.04; Ester v. State, 151 S.W.3d 660,

664 (Tex. App. 2004).     Lee has not shown that the warrantless

arrest was unreasonable.     See Brigham, 382 F.3d at 506 n.2.

     Lee also argues that the district court erred when it

refused to suppress his post-arrest statements related to his

possession of a firearm because he was not Mirandized before he

made these statements.     See Miranda v. Arizona, 384 U.S. 436

(1966).   After Lee was handcuffed and arrested and before he was

Mirandized, he said, “I guess you are looking for the gun, too.”

Because this statement was not made in response to any

questioning by the investigators, the district court did not err

in denying Lee’s motion to suppress this statement.     See United

States v. Gonzales, 121 F.3d 928, 940 & n.7 (5th Cir. 1997).

     After Lee made this statement, an investigator questioned

Lee concerning the location of Lee’s firearm.    When asking Lee

these questions, the investigator was uncertain where Lee’s

firearm was located.    Because the investigator’s questions were

based on his concern about the safety of the officers at the

scene and the numerous onlookers, the district court did not err
                           No. 05-41449
                                -3-

in denying Lee’s motion to suppress these statements.     See New

York v. Quarles, 467 U.S. 649, 653 (1984); Fleming v. Collins,

954 F.2d 1109, 1112-14 (5th Cir. 1992) (en banc).

     Lee also argues that the district court erred in denying his

motion to suppress evidence seized from apartment 115 at the Park

Garden Apartments.   Lee contends that the apartment was searched

based on a warrant that was so lacking in probable cause that it

cannot be upheld, even under the good-faith exception.        In

support of this contention, Lee argues that no officer could

reasonably rely on the affidavit underlying the warrant because

it relied “so heavily on an illegally-obtained statement” and was

so lacking in probable cause that it was, in essence, a bare

bones affidavit.   These contentions are without merit.

     Lee’s post-arrest statements were spontaneous or fell within

the public-safety exception to the rule in Miranda.     The

affidavit supporting the warrant was sufficiently detailed and

set forth substantial indicia of probable cause.    See United

States v. Cherna, 184 F.3d 403, 407-09 (5th Cir. 1999).       The

good-faith exception to the exclusionary rule applies because

Lee’s statements were not involuntarily obtained and the

investigator acted in good faith.   See United States v. Leon, 468

U.S. 897, 920-21 (1984).   The district court did not err in

denying the motion to suppress.

     Lee argues that the evidence at his trial was insufficient

to establish that he possessed a firearm.   He contends that the
                          No. 05-41449
                               -4-

evidence tends to show equally that the firearm belonged to Ebony

McAfee, the original tenant of apartment 115.   The evidence at

trial established that Lee had a key to apartment 115, that Lee

was seen at the apartment complex on numerous occasions, that Lee

was seen at the apartment complex the week, and possibly the day,

the gun was recovered, and that McAfee stated that Lee stayed at

the apartment from time to time.   The evidence also established

that the firearm was in plain view in the front room of the

apartment and that several pieces of mail addressed to Lee were

on the desk, just above the sliding computer keyboard tray on

which the firearm was located.   Apart from the fact that McAfee

was the original tenant of the apartment, no evidence indicated

that the weapon belonged to McAfee.

     When viewed in the light most favorable to the verdict, see

United States v. Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998),

the evidence is sufficient to support the jury’s finding that Lee

constructively possessed the firearm.    See United States v. De

Leon, 170 F.3d 494, 496-97 (5th Cir. 1999); United States v.

Ybarra, 70 F.3d 362, 365-66 (5th Cir. 1995).    The conviction is

AFFIRMED.